It having been made to appear from the record in this cause that there has been drawn in controversy the constitutionality of Chapter 16848, Acts 1935, Laws of Florida, providing special taxation for public educational purposes, and that by reason of the pending cause and the doubt that has been cast upon the validity of said chapter by reason of a decision of the Circuit Court of Leon County, Florida, holding the Act unconstitutional in its entirety and by a decision of the Federal Courts holding the Act valid in part, the orderly administration of said Act is being embarrassed and interrupted to the great prejudice of the respondent as Comptroller of the State of Florida although no final decision of the validity of the legislative Act in question has been rendered by any court of last resort, and it appearing that under Section 5 of Article V of the Constitution of this State that this Court, now having jurisdiction to enter a final judgment either granting or denying the relief sought in this proceeding or dismissing the cause for good and sufficient reasons, if any such shall appear, *Page 739 
has jurisdiction to make and enter such orders pendente lite as will make effective the object of the pending unit which is to secure an interpretation of the said Chapter 16848, Acts 1935, as well as to vindicate its legality in part as claimed in the relator's petition, it is thereupon considered, ordered and adjudged by this Court that:
(1) Without prejudice to any right, title, interest, defense or objection which either party to this cause may have or care to assert at the final argument and submission of this cause for adjudication, that J. M. Lee, as Comptroller of the State of Florida, the respondent herein, be and he is hereby authorized and directed as the judicial agent of this court to receive, accept, deposit and hold, and thereafter faithfully account for all moneys that may be tendered to him by any person, firm or corporation in compliance with the requirements, in whole or in part, of said Chapter 16848, Acts 1935, as a prerequisite to doing business in the State of Florida, and that said sums of money when so tendered and paid in to said J. M. Lee as Comptroller shall be and they are hereby decreed to constitute a trust fund to be held by the said Comptroller to abide the final result, judgment and decree of this court in this cause, and in the event said money or any portion thereof shall be adjudged by this court not to be due and payable to the State of Florida under the terms of any valid law of the State of Florida applicable thereto, that said trust fund shall be subject to disbursement back to the parties paying in the same pendente lite and shall be so returned to them as their respective interest appears, upon order and direction of this Court, or in the event said payments in of said moneys shall be held valid then said moneys shall be paid into the State Treasury in due course of procedure according to law.
It is further considered, ordered and adjudged that said *Page 740 
J. M. Lee, as Comptroller of the State of Florida, shall deposit and keep said moneys with the State Treasurer of the State of Florida, as custodian thereof for the time being, without prejudice to the right to demand a return of same to him for purposes of disbursement if so directed and ordered by this Court, and that a full accounting for said fund shall be kept at all times subject to the order of this Court. See Section 24, Article IV, Const. Florida.
So ordered.
WHITFIELD, C. J., and TERRELL, BROWN and DAVIS, J. J., concur.